                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 18-15350-aih
Mary Russell                                                                                               Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: mgaug                        Page 1 of 1                          Date Rcvd: Apr 23, 2019
                                      Form ID: pdf967                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 25, 2019.
db             +Mary Russell,   12725 Iroquois Avenue,   Cleveland, OH 44108-2527

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
ust            +E-mail/Text: ustpregion09.cl.ecf@usdoj.gov Apr 23 2019 23:14:02     Cynthia J. Thayer,
                 US Department of Justice,   201 Superior Avenue,   Suite 441,   Cleveland, OH 44114-1234
cr             +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Apr 23 2019 23:11:54
                 PRA Receivables Management, LLC,   PO Box 41021,   Norfolk, VA 23541-1021
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 25, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 23, 2019 at the address(es) listed below:
              Alexander V. Sarady    on behalf of Debtor Mary Russell asarady@ohiolegalclinic.com,
               rauser@bestclientinc.com;nkrenisky@ohiolegalclinic.com;rausermail@ohiolegalclinic.com;rauserlaw@g
               mail.com;cle13ecf@gmail.com;rauserecfmail@gmail.com;chapter13cle@gmail.com;rauserandassociates@gm
               ail.com;AuteroBR51159
              Lauren A. Helbling    ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
              Melissa L. Resar    on behalf of Debtor Mary Russell mresar@ohiolegalclinic.com,
               rauser@bestclientinc.com;nkrenisky@ohiolegalclinic.com;rausermail@ohiolegalclinic.com;rauserlaw@g
               mail.com;cle13ecf@gmail.com;rauserecfmail@gmail.com;chapter13cle@gmail.com;rauserandassociates@gm
               ail.com
                                                                                            TOTAL: 3




         18-15350-aih           Doc 26       FILED 04/25/19            ENTERED 04/26/19 00:24:17                    Page 1 of 4
  The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
  the document set forth below. This document was signed electronically on April 23, 2019, which may be
  different from its entry on the record.



   IT IS SO ORDERED.

   Dated: April 23, 2019




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF OHIO

  In Re:                                                ) CHAPTER 13
                                                        ) CASE NO. 18-15350
           Mary Russell                                 )
                                                        ) JUDGE ARTHUR I. HARRIS
                                                        )
                                                        ) ORDER GRANTING MOTION TO SELL
                  Debtor(s)                             ) REAL ESTATE
                                                        )


  ******************************************************************************
        This cause came on to be considered upon the Debtor’s Motion to Sell Real Estate

  scheduled for hearing on April 18, 2019.

           The Court finds the Debtor has alleged that good cause exists for granting the Motion;

  Creditors, the Trustee, and all other necessary parties were served with the Motion and Notice of

  hearing date; no party has filed an objection; and it appears appropriate to grant the relief requested.




18-15350-aih      Doc 26       FILED 04/25/19         ENTERED 04/26/19 00:24:17                 Page 2 of 4
   It is ORDERED, that the Motion is granted and Debtor is permitted to sell her interest in the real

  estate located at 14618 Strathmore Avenue, East Cleveland, OH 44112 pursuant to the purchase

  agreement attached to the Motion.



  IT IS SO ORDERED.


                                               ###


  Submitted By:

  /s/Alexander V. Sarady
  Alexander V. Sarady (0075500)
  Rauser & Associates
  Attorney for Debtors
  614 W. Superior Avenue, Suite 950
  Cleveland, Ohio 44113
  (216) 263-6200



                                  CERTIFICATE OF SERVICE

         Alexander V. Sarady, on behalf of Debtors, at asarady@ohiolegalclinic.com

         Lauren A. Helbling, on behalf of the Trustee, at ch13trustee@ch13cleve.com

         Mary Russell, Debtor at 12725 Iroquois Avenue, Cleveland, OH 44108




                                                       /s/Alexander V. Sarady
                                                       Alexander V. Sarady (0075500)
                                                       Rauser and Associates
                                                       Attorney for Debtor
                                                       614 W. Superior Avenue, Suite 950
                                                       Cleveland, Ohio 44113
                                                       (216) 263-6200




18-15350-aih      Doc 26    FILED 04/25/19       ENTERED 04/26/19 00:24:17             Page 3 of 4
18-15350-aih   Doc 26   FILED 04/25/19   ENTERED 04/26/19 00:24:17   Page 4 of 4
